Citation Nr: 1802144	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-13 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to August 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the VA RO in St. Petersburg, Florida. 

In July 2017, the Veteran testified at video conference hearing before the undersigned Veterans Law Judge (VLJ) at the St. Petersburg, Florida, RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claims on appeal.

Specifically, the Veteran indicated in a July 2017 Report of General Information that he went to Port Charlotte, Florida, and received a hearing test.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2017).  As such, the Board finds that this issue must be remanded in order to obtain the hearing test identified by the Veteran.

The Veteran has requested that he be provided a new hearing test for an opinion as to the relationship between his conditions and service.  VA has a duty to provide an adequate examination, and that duty was met here.  The Board sees no inadequacies in the prior examination such that VA has a duty to provide him another one.  He was advised at his Board hearing that he can submit a contrary opinion, and he is free to do so while this case is in remand status.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records that have not yet been associated with the claims file, to specifically include any treatment records from Port Charlotte Community-Based Outpatient Clinic and the Bay Pines VA Healthcare System from February 2014 to the present.

2. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued.  If the benefits sought on appeal remains denied, she should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.








	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

